UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7387


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE D. RAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:10-cr-00199-D-1)


Submitted:   January 14, 2016              Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie D. Rainey, Appellant Pro Se.  Jason Harris Cowley, Evan
Rikhye, Assistant United States Attorneys, Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie D. Rainey seeks to appeal district court’s order

granting      his    motion     to    appoint        counsel   and     to   conduct     a

restitution hearing.            This court may exercise jurisdiction only

over    final       orders,     28    U.S.C.        § 1291   (2012),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                 The order Rainey seeks to appeal

is   neither    a    final    order    nor     an    appealable   interlocutory       or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal   contentions       are       adequately    presented     in    the

materials      before    this    court    and       argument   would    not    aid    the

decisional process.



                                                                              DISMISSED




                                             2